Citation Nr: 1312870	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  05-32 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a stomach disorder, claimed as secondary to service-connected hepatitis C.

3.  Entitlement to service connection for a kidney disorder, claimed as secondary to service-connected hepatitis C.

4.  Entitlement to service connection for a bilateral ankle disorder, claimed as secondary to service-connected hepatitis C.

5.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1970 until March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2005, the Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

In his October 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Thereafter, he was scheduled for his requested hearing in August 2012; however, such was rescheduled due to inclement weather.  Thereafter, he was scheduled for his hearing in October 2012; however, such again had to be rescheduled due to the fact that the Veteran was ill.  Finally, he was most recently scheduled for his Board hearing in February 2013; however, he failed to appear for his hearing.  As the Veteran has neither submitted good cause for failure to appear nor requested to reschedule the hearing in a timely fashion, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2012).  

The Board notes that a September 2008 rating decision decreased the Veteran's evaluation for his service-connected hepatitis C from 60 percent to noncompensable, effective December 1, 2008, and discontinued his total disability rating based on individual unemployability as of December 1, 2008.  Thereafter, later in September 2008, the Veteran entered a notice of disagreement as to such decisions.  A statement of the case was issued in November 2011; however, the Veteran did not submit a timely substantive appeal.  Therefore, these issues are not properly before the Board.

The Board further observes that a May 2009 rating decision denied the Veteran's claims for service connection for a cerebrovascular accident, lesions/spastic paraparesis and polyneuropathy, and depression.   Thereafter, in June 2009, the Veteran entered a notice of disagreement as to such denials.  A statement of the case was issued in May 2010; however, the Veteran did not submit a timely substantive appeal.  Therefore, these issues are also not properly before the Board.

The Board also notes that a February 2010 letter advised the Veteran that he was awarded nonservice-connected pension benefits, effective February 1, 2009.  Thereafter, in April 2010, he submitted a request that the effective date be reviewed as he believed that he was entitled to an earlier effective date.  As such, in a February 2011 letter, the Veteran was advised that his pension benefits were awarded as of December 1, 2008, the date his compensation stopped.  As such is a full grant of the benefit sought on appeal, this issue is not properly before the Board.

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  In this regard, the Board notes that, since the issuance of the most recent supplemental statement of the case in May 2010, additional VA treatment records have been associated with the paper and electronic claims files.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  However, the Board finds that such documents are essentially duplicative of the evidence already contained in the claims file.  In this regard, such records, like those already considered by the AOJ, fail to show a current diagnosis of hepatitis B, a kidney disorder, or a stomach disorder.  Therefore, as the additional evidence is essentially duplicative of the evidence previously considered by the AOJ and, as such, is not relevant to the current matters, the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2012).

The issues of entitlement to service connection for bilateral ankle and knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran does not have a current diagnosis of hepatitis B.  

2.  For the entire appeal period, the Veteran does not have a current diagnosis of a kidney disorder.  

3.  For the entire appeal period, the Veteran does not have a current diagnosis of a stomach disorder.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for the establishment of service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008), (2012). 

3.  The criteria for the establishment of service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008), (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2003 letter, sent prior to the initial unfavorable decision issued in June 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  
 
The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's service connection claims.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the AOJ also requested and associated records from Slidell Memorial Hospital (identified by the Veteran).  However, during his April 2005 DRO hearing, the Veteran clarified that earlier records from Slidell Memorial Hospital were not available.  The RO only requested records from Ochsner Clinic (based on a January 2004 VA Form 21-4142) one time (in January 2004) and never received a response from the provider.  However, during his April 2005 RO hearing, the Veteran clarified that he had only seen that provider one time for treatment.  A January 2004 letter from that provider is already of record, wherein he provided his medical opinion following that evaluation.  As such, the Veteran was not prejudiced by VA's failure to obtain a response from the Ochsner Clinic, as his private medical provider had already provided information concerning that one visit.  The Board further notes that documentation from the Social Security Administration reveals that the Veteran's claim was denied and, therefore, there are no outstanding records relevant to such application.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Board again notes that, since the issuance of the most recent supplemental statement of the case in May 2010, additional VA treatment records have been associated with the paper and electronic claims files.  The Veteran has not waived AOJ consideration of such evidence.  However, the Board finds that such documents are essentially duplicative of the evidence already contained in the claims file.  In this regard, such records, like those already considered by the AOJ, fail to show a current diagnosis of hepatitis B, a kidney disorder, or a stomach disorder.  The Bard notes, in particular, an indication in a May 2011 record that the Veteran had multiple reactivations of hepatitis B; however, there is no confirmed diagnosis of such disease.  The remainder of the records otherwise show that the Veteran is a hepatitis B carrier, which was already documented in VA treatment records previously of record.  Therefore, as the additional evidence is essentially duplicative of the evidence previously considered by the AOJ and, as such, is not relevant to the current matters, the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c). 

In addition, the Veteran was afforded VA medical examinations in February 2004 and May 2004 regarding his claims.  The VA examiners provided specific findings referable to the Veteran's alleged hepatitis B and claimed kidney and stomach disorders sufficient to for the Board to adjudicate such claims.  In the absence of current diagnoses of such alleged disorders, the VA examiners did not render etiological opinions.  The Board finds that a remand to obtain such etiological opinions is not necessary as the medical evidence of record does not establish diagnoses of the claimed disorder and the Veteran's lay statements are not competent to offer diagnoses of such complex medical disorders.  Furthermore, the Veteran's mere conclusory generalized lay statement that service event or illness caused his current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that additional VA examinations and/or opinions are not necessary to decide the claims.  

As indicated previously, the Veteran was afforded the opportunity to testify before a DRO in April 2005 prior to the promulgation of the rating decision severing service connection.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hepatitis B

The Veteran contends that he developed hepatitis B in service.  As previously noted, the Veteran is already separately service-connected for hepatitis C.

The Veteran's service treatment records include an October 1972 diagnosis of serum hepatitis.  

In a February 2004 VA examination for the liver, gallbladder ,and pancreas, the examiner diagnosed the Veteran with chronic hepatitis C - awaiting liver biopsy.  Other VA examination reports from February 2004 similarly noted diagnoses of hepatitis C, but included no findings regarding hepatitis B.

In a May 2004 general VA medical opinion report, the examiner noted reviewing the Veteran's claims file.  The examiner indicated that the Veteran's laboratory testing revealed a hepatitis C viral load of more than 700,000.  The examiner further noted that service treatment record noting chronic serum persistent hepatitis could have referred to hepatitis C and that his hepatitis C was most likely service-connected.  Although the examiner also looked at lab testing for hepatitis B, the examiner did not diagnose the Veteran with hepatitis B.  

The Veteran received a liver biopsy in March 2005.  In a March 25, 2005 VA medical record, the examiner reported that the findings of the biopsy were chronic hepatitis, history of hepatitis C.  The examiner also noted that the Veteran had a diagnosis of hepatitis C.  

In an April 2007 liver, gall bladder and pancreas VA examination report, the examiner again noted that the Veteran had hepatitis C and that it was in remission.  The examiner also specifically noted that the Veteran's type of hepatitis was Type C (non-A, non-B).  A March 2009 VA examiner made an identical finding of hepatitis C (non-A, non-B).   No other VA examination reports documented a current diagnosis of hepatitis B.

VA medical records generally document notations of a history of hepatitis B and that the Veteran is a hepatitis B carrier.  At most, a January 2005 VA medical provider noted that the Veteran was placed on a screen in preparation for treatment of hepatitis B and C, but did not diagnose him with hepatitis B at that time.  Therefore, none of the VA or private medical records document a current diagnosis of hepatitis B.   

The Veteran contends that he has had hepatitis B since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of hepatitis B, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a diagnosis of hepatitis B is made based on a blood test and there is no indication that the Veteran has the requisite knowledge of administering or interpreting such test.

Therefore, the Board finds that, for the entire appeal period, the Veteran does not have a current diagnosis of hepatitis B.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).

The Board notes that the Veteran appears to have had hepatitis B at some point, as indicated by the various notations of him having a history of, or being a carrier of, hepatitis B.  However, the record does not show that he currently has hepatitis B or has had it during the course of this appeal.  Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).    

Therefore, as the Veteran does not have a current diagnosis of hepatitis B during the appeal period, service connection for such disease is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis B.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. 
§ 5107.

Kidney Disorder  

The Veteran contends that he has a kidney disorder due to his service-connected hepatitis C.  

The Veteran's service treatment records do not document any complaints of, or treatment for, a kidney disorder.  Post-service treatment records also fail to show that the Veteran has been diagnosed with a current kidney disorder.

In this regard, in February 2004, the Veteran underwent a genitourinary VA examination.  The examiner noted that the Veteran had no voiding problems and no history of urinary tract infections, stone disease or lower urinary tract symptoms.  The examiner diagnosed the Veteran with a negative gastrourinary evaluation in regard to the kidney condition and its association with hepatitis C.  

None of the VA or private medical records document that the Veteran has been given a diagnosis of a current kidney disorder.  At most, a September 2004 VA medical provider noted an "apparent acute renal failure" of unknown etiology and ordered additional testing.  Subsequent VA medical records, however, do not document an actual diagnosis of renal failure or any other kidney disorder.  Indeed, in December 2004, the VA medical provider noted the Veteran's renal ultrasound was normal.  

The only evidence of record supportive of the Veteran's claims is his contention that he has a kidney disorder due to his service-connected hepatitis C.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed kidney disorder etiologically related to service such questions falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert, supra.  In this regard, the diagnosis of a kidney disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran does not have a current diagnosis of a kidney disorder at any point during the appeal period, service connection cannot be granted.

Therefore, as the Veteran does not have a current diagnosis of a kidney disorder during the appeal period, service connection for such disease is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a kidney disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.

Stomach Disorder 

The Veteran contends that he has a stomach disorder due to his service-connected hepatitis C.  

The Veteran's service treatment records do not document any complaints of, or treatment for, a stomach disorder.  Post-service treatment records also fail to show that the Veteran has been diagnosed with a stomach disorder.

In this regard, in February 2004, the Veteran underwent a stomach, liver, gall bladder and pancreas VA examination.  The Veteran denied vomiting and nausea, but reported some mild epigastric pain that he believed was due to acid reflux.  He also denied gross regurgitation.  He reported that the stomach acid feeling never bothered him too much and did not interfere with his daily life, as it occurred infrequently and was of mild severity.  He denied diarrhea, constipation, unbearable abdominal pain, hematemesis and melena.  The examiner found the upper gastrointestinal diagnostic examination to be unremarkable.  The examiner diagnosed the Veteran with chronic hepatitis C and a separately found "occasional epigastric discomfort and some acid regurgitation, currently asymptomatic" that reportedly did not interfere with daily activities.  

Subsequent VA medical records and VA examination reports do not document any further complaints of, or treatment for, the stomach, or reflect that the Veteran has been diagnosed with a chronic stomach disorder.

The February 2004 finding of "occasional epigastric discomfort and some acid regurgitation" is not a disability subject to service connection.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent evidence of record to indicate that the Veteran has been diagnosed with a chronic stomach disorder.

In this regard, the only evidence of record supportive of the Veteran's claim is his contention that he has a stomach disorder due to his service-connected hepatitis C.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed chronic stomach disorder, such question falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); see also Woehlaert, supra. 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran does not have a current diagnosis of a stomach disorder at any point during the appeal period, service connection cannot be granted.

Therefore, as the Veteran does not have a current diagnosis of a stomach disorder during the appeal period, service connection for such disease is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for stomach disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.

ORDER

Service connection for hepatitis B is denied.

Service connection for a kidney disorder, claimed as secondary to hepatitis C, is denied.  

Service connection for a stomach disorder, claimed as secondary to hepatitis C, is denied.


REMAND

The Board notes that the June 2004 rating decision denied service connection for bilateral knee and ankle disorders, claimed as secondary to hepatitis C.  Thereafter, in later in June 2004, the Veteran submitted a notice of disagreement to the AOJ as to the propriety of the assigned rating.  During his April 2005 DRO hearing, the Veteran further indicated that he was still pursuing those claims.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following actions:

Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to service connection for bilateral knee and ankle disorders, claimed as secondary to hepatitis C.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


